Citation Nr: 0815903	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  00-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 20 percent 
prior to May 31, 2005, and a disability rating higher than 40 
percent beginning May 31, 2005, for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Columbia, South 
Carolina.  A transcript of this hearing is of record.

When this case was most recently before the Board in February 
2007, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.


FINDINGS OF FACT

1.  During the period of this claim prior to May 30, 2005, 
the veteran's low back disability was productive of mild 
limitation of motion with no neurological symptoms.

2.  During the period beginning May 31, 2005, the veteran's 
low back disability has been manifested by limitation of 
motion, but the spine is not ankylosed and there are no 
neurological symptoms.  

3.  There have been no incapacitating episodes necessitating 
bed rest prescribed by a physician.






CONCLUSIONS OF LAW

1.  During the period of this claim prior to May 30, 2005, 
the criteria for an evaluation in excess of 20 percent for 
the veteran's low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5237, 5238, 5242, 5243; § 
4.124a, Diagnostic Code 8520 (2007).

2.  During the period beginning May 31, 2005, the criteria 
for an evaluation in excess of 40 percent for the veteran's 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5238, 5242, 5243; § 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected low back disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, letters mailed in January 2004 and in April 
2007 informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, veteran was provided the specific criteria for rating 
the disability in the Statement of the Case and Supplemental 
Statements of the Case.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim.  There is no indication or 
reason to believe that the ultimate decision on this claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  If there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent evaluation if there 
are muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  In addition, ankylosis of the lumbar spine 
warrants a 40 percent evaluation if it is favorable or a 50 
percent evaluation if it is unfavorable.38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
authorized for unfavorable ankylosis of the entire 
thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

As noted above, the criteria for evaluating the veteran's low 
back disability were revised during the pendency of this 
claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects when applied from their 
effective date, since those provisions affect only 
entitlement to prospective benefits.  Therefore, the Board 
will apply only the new provisions from their effective date, 
and only the former criteria prior to that date.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42  (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's low back disability is currently assigned a 20 
percent rating before May 31, 2005, and a 40 percent rating 
beginning May 31, 2005.  

Neurological Impairment

Initially, the Board notes that there is no medical evidence 
showing that the veteran has been prescribed bed rest because 
of his service-connected low back disability.  Moreover, the 
neurological findings on the VA examinations have been 
normal, and there is no other objective evidence of any 
neurological impairment.  Accordingly, the disability does 
not warrant a higher or separate rating on the basis of 
neurological impairment.

Rating Period from August 2000 to May 30, 2005

With respect to Diagnostic Code 5292, the Board finds that 
the pertinent evidence does not show more than mild 
limitation of motion of the lumbar spine.  In a November 2001 
VA examination report, forward flexion was noted to be to 70 
degrees and extension was noted to be to 10 degrees.  Side-
to-side bending was to 20 degrees.  The examiner found 5/5 
strength in both lower extremities, normal sensation, 2+ deep 
tendon reflexes and negative straight leg raising test 
bilaterally.  The examiner diagnosed the veteran with lumbar 
spine pain that was likely degenerative, without evidence of 
radiculopathy.  

None of the evidence for the period prior to September 26, 
2003, shows the presence of more than mild degenerative disc 
disease.  In November 2001, the examiner found 5/5 strength 
in bilateral lower extremities, normal sensation, 2+ deep 
tendon reflexes and negative straight leg raising test 
bilaterally.  Accordingly, the disability does not warrant a 
higher rating under Diagnostic Code 5293.

In addition, none of the evidence pertinent to the period 
prior to September 26, 2003, shows listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, a higher 
rating under the former criteria for evaluating lumbosacral 
strain is not warranted.

The veteran was also provided another VA examination during 
this period but the new criteria for evaluating disabilities 
of the spine are for application.  At an October 2004 VA 
examination, forward flexion was to 85 degrees and extension 
was to 25 degrees.  Lateral side bending to the right and 
left was to 30 degrees.  Rotary motion was to 45 degrees to 
the right and left without pain.  A straight leg test was 
negative.  Manual motor testing showed 5/5 strength in all 
major musculature.  No spasms were noted.  Besides tenderness 
to palpation directly over the spinous or paraspinous 
musculature, the sensory and motor examinations were within 
normal limits.  The examiner opined that there was no 
evidence that his range of motion is additionally limited by 
pain, fatigue, weakness, or lack of endurance.  The examiner 
diagnosed the veteran with mild degenerative lumbar disc 
disease.

The findings on this examination do not even justify the 
assignment of a 20 percent rating.  Forward flexion was to 85 
degrees and there was no evidence of muscle spasms or 
guarding severe enough to result in an abnormal gait or an 
abnormal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  There is no other evidence warranting the 
assignment of a higher rating for this period.

Rating Period beginning May 31, 2005

For this period, the new criteria for evaluating disabilities 
of the spine are for application.  

Entitlement to a rating in excess of 40 percent under the 
revised general rating formula for rating the spine requires 
unfavorable ankylosis of the entire thoracolumbar spine.

In a May 2005 VA examination report, forward flexion was to 
30 degrees and extension was to 10 degrees.  Lateral flexion 
to the right and left was to 15 degrees, while lateral 
rotation to the left and right was to 30 degrees.  The 
examiner found additional limitation of motion due to pain.  
The veteran was diagnosed with degenerative joint disease.  
In a November 2007 VA examination, forward flexion was to 80 
degrees with moderate pain and 30 degrees without pain.  
After repetition, forward flexion was to 75 degrees.  
Extension was to 15 degrees without pain and 25 degrees with 
pain.  Right lateral flexion was to 15 degrees without pain 
and to 35 degrees with moderate pain with no decrease after 
repetition.  Left lateral flexion was to 15 degrees without 
pain and to 25 degrees with moderate pain with further 
decrease to 15 degrees after repetition due to pain and 
fatigue.  Right and left rotation was to 45 degrees.  

The examiner found mild mid-line lumbar tenderness to 
palpation but no muscle spasm.  Straight leg raise test was 
negative.  Motor strength was 5/5 through the lower 
extremities except for 4+/5 right extensor hallus longus 
strength due to diminished effort.  Deep tendon reflexes were 
2+ at the knees and the ankles.  Sensory examination was 
within normal limits.  The veteran's gait was somewhat 
unsteady with a cane used for ambulation.  The March 2006 MRI 
showed degenerative stenosis involving the lumbar spine.  The 
November 2007 examiner diagnosed the veteran with 
degenerative lumbar stenosis, mild degenerative lumbar disk 
disease, mild lumbar degenerative joint disease, and 
lumbosacral strain.  The examiner found that the examination 
results show markedly increase range of motion compared with 
the veteran's last VA examination and the examiner could not 
explain this difference.  The examiner further noted that 
although the veteran has lumbar stenosis, he did not relate 
symptoms of neurogenic claudication so his lower back pain is 
still most likely due to a combination of mild degenerative 
joint disease and lumbosacral strain.  

Even though there is a large disparity between the results of 
limitation of motion tests during this period, none of the 
evidence shows the presence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Accordingly, the functional 
impairment of the veteran's low back does not warrant more 
than a 40 percent rating under the current criteria.  

With regard to the Deluca factors, both VA examination 
reports show that although there was limitation of motion due 
to pain, the veteran still had useful motion of his back and 
there is no evidence that the veteran's thoracolumbar spine 
is ankylosed.  Accordingly, the Board concludes that the 
disability does not warrant more than a 40 percent rating 
during the period beginning May 31, 2005.

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his back disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a higher rating than 20 percent prior to May 
31, 2005, or a rating in excess of 40 percent beginning May 
31, 2005 for a low back disability, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


